Citation Nr: 1044628	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-06 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from September 1988 to 
March 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a June 2006 rating decision. 

It is noted that the Veteran filed a claim for service connection 
for a drooping eye, for hypertension, and for a right ankle 
disorder that was received in November 1992.  However, while the 
hypertension and drooping eye claims were adjudicated in 1995, 
the right ankle disorder claim never was until the June 2006 
rating decision that is currently on appeal.  As such, November 
1992 will be considered to be the date of claim for the purpose 
of this decision.


FINDINGS OF FACT

1.  In May 1991, the RO denied the Veteran's service connection 
claim for a right ankle disorder; the Veteran did not file a 
timely appeal following appropriate notice, and that decision 
became final.

2.  The Veteran petitioned to reopen her previously denied 
service connection claim for a right ankle disorder prior to 
August 29, 2001.

3.  Evidence obtained since the May 1991 rating decision bears 
directly and substantially on the matter under consideration, and 
is so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a right ankle disorder.

4.  The credible evidence demonstrates that the Veteran incurred 
a right ankle injury prior to service and that the pre-existing 
injury was not permanently aggravated by her military service.


CONCLUSIONS OF LAW

1.  The May 1991 rating decision that denied the Veteran's 
service connection claim for a right ankle disorder is final.  38 
U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 19.129, 
19.192 (1990); currently, 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence received since the May 1991 rating decision is new 
and material, and the Veteran's service connection claim for a 
right ankle disorder is reopened.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.156(a)(as in effect prior to August 29, 
2001); 38 C.F.R. § 3.156 (2010).

3.  Criteria for service connection for a right ankle disorder 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claim

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.

The Veteran's service connection claim for a right ankle disorder 
was denied by the RO in a May 1991 rating decision on the basis 
that evidence had not been submitted showing that a right ankle 
disorder, which existed prior to service, had been aggravated by 
the Veteran's time in service.  The Veteran was notified of that 
decision, but did not file a timely appeal and that decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1990); currently, 38 U.S.C.A. § 7105 
(West 2002).
 
However, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Here, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (1992).

At the time of the May 1991 rating decision, the evidence of 
record included service treatment records indicating that the 
Veteran had fractured her right ankle when she was 12 and 
reflecting several right ankle related complaints in service.  
Also of record were a number of private and VA treatment records 
that dealt with a neck problem, but which did not address the 
Veteran's right ankle.

As noted, the Veteran's claim was denied in May 1991 as it was 
concluded that her right ankle disorder had existed prior to 
service and had not been permanently aggravated by her military 
service.  The Veteran did not appeal.  

Since May 1991, additional evidence has been submitted.  In 
particular, in June 2008, the Veteran wrote a statement in which 
she alleged that she did not have a right ankle fracture as a 
child and denied having a right ankle disorder prior to 
enlistment.  She asserted that she currently had tissue swelling 
as a result of an injury during basic training.

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As such, while the 
Veteran's statements are clearly contradicted by the evidence of 
record, the Board will nevertheless presume their credibility for 
the very limited purpose of reopening the Veteran's claim.
The Veteran's statements are new in that they were not previously 
of record and they are material in that they directly refute the 
reason that her claim was previously denied, namely that she had 
a right ankle disorder that existed prior to her time in military 
service.

As such, the criteria for reopening the Veteran's claim have been 
met, and the claim is therefore reopened. 

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.

In this case, the Veteran contends that she injured her right 
ankle for the first time while in service and she believes that 
she has a current right ankle disorder that is a direct result of 
her time in service.  

It is true that the Veteran did have some right ankle complaints 
in service.  However, it is very clearly recorded on the 
Veteran's enlistment physical that she had fractured her right 
ankle when she was 12, that it had been casted and healed, and 
that at time of enlistment it was asymptomatic and did not cause 
a limp.  

The law provides that a Veteran who served during a period of 
war, or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he or she entered into 
military service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. § 1111.  However, in this case, it was 
clearly listed on the Veteran's enlistment physical that she had 
a right ankle disorder that existed prior to service.  

The Board notes that the Veteran, in a May 2008 statement, 
alleged that she did not have a right ankle fracture prior to 
service.  She indicated that she injured her right ankle in basic 
training and contended that she had experienced right ankle 
problems ever since.  Based on this statement, the Board reopened 
the Veteran's claim.  However, it is important to remember that 
the Veteran's statement was presumed to be credible for the 
limited purpose of reopening her claim.  Now that the Veteran's 
claim has been reopened, the Board must evaluate the actual 
credibility of her statements.

The Board acknowledges that the Veteran is competent to report a 
symptom such ankle pain as it is capable of lay observation.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in 
adjudicating this claim, the Board must assess not only 
competency of the Veteran's statements, but also their 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Furthermore, having an interest in the outcome of a 
proceeding, such as the Veteran does in this instance, may affect 
the credibility of testimony.  See Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991).  
 
In this case the Veteran clearly has an interest in establishing 
that she was in sound condition at time of enlistment.  While 
this interest by itself does not disqualify her testimony, the 
fact remains that her enlistment physical clearly documents her 
right ankle fracture at age 12.  As such, the Board finds the 
Veteran's statements that she did not have a pre-existing ankle 
injury not to be credible.  It is possible that the Veteran is 
confused in that the medical officer who conducted her enlistment 
physical found that her pre-existing right ankle injury was 
asymptomatic at time of entry, and therefore in her mind she did 
not have an ankle disorder at that time, but there is no 
mistaking the fact that she clearly had a pre-existing ankle 
disorder, and therefore the Veteran is not entitled to the 
presumption of soundness.

Nevertheless, there mere existence of a preexisting injury does 
not preclude service connection.  Rather, service connection may 
be granted if it is demonstrated that the preexisting injury was 
permanently aggravated by military service.  A preexisting injury 
or disease will be considered to have been aggravated by active 
service where there is an increase in disorder during such 
service, unless there is a specific finding that the increase in 
disorder is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable 
evidence (obvious and manifest) is required to rebut the 
presumption of aggravation where the pre-service disorder 
underwent an increase in severity during service.  This includes 
medical facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  However, aggravation may not be conceded where the 
disorder underwent no increase in severity during service on the 
basis of all the evidence in the record pertaining to the 
manifestations of the disorder prior to, during, and subsequent 
to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  When clear and convincing evidence 
demonstrates no permanent increase in disability during service, 
the presumption of aggravation is not applicable.  38 C.F.R. § 
3.306(b).

Service treatment records confirm that the Veteran did have some 
right ankle problems while in service.  In November 1988, the 
Veteran complained about ankle pain for a month, and she was 
diagnosed with an ankle sprain.  X-rays of the ankle showed no 
fracture of the right ankle in November 1988, and in December 
1988 x-rays showed that the Veteran's right ankle was within 
normal limits.  In January 1989, the Veteran sprained her right 
ankle and she was told that she could resume running two miles in 
10-14 days.  However, while the Veteran had some ankle symptoms, 
they appear to be no more than temporary or intermittent flare-
ups.  As such, the Veteran's in-service complaints and treatment 
are not of sufficient severity to warrant the conclusion that the 
Veteran's underlying ankle condition was permanently worsened.

In fact, documents from the time of the Veteran's separation 
(which was due to a pre-existing neck condition), which include a 
letter from the Veteran in response to her notice of proposed 
separation, do not address her right ankle, as even the Veteran's 
statement addressed only her neck.

Following separation, a number of private and VA treatment 
records are of record disclose treatment of the Veteran's neck 
problem, but these records do not address her right ankle for a 
number of years.

In March 2002, the Veteran presented for VA treatment complaining 
of right ankle pain.  It was noted that the Veteran had been 
involved in a motor vehicle accident three years earlier and had 
experienced right ankle pain since that time.  It was noted that 
the Veteran had noticeable significant swelling of the soft 
tissues in her ankle.  In May 2002, the Veteran had an orthopedic 
consultation at VA where it was reported that she had been in a 
motor vehicle accident in 1999 in which she caught her right foot 
and ankle between the gas pedal and the brake.  She reported 
being diagnosed with a sprain at that time.  In February 2006, 
the Veteran reported injuring her right ankle in the military in 
1988, and she asserted that she had experienced swelling in her 
right ankle at that time, which she reported increased gradually 
over time, with no recent rapid increase.  The doctor found that 
the Veteran had full range of motion in her right ankle.  

The Veteran's claim was once again denied in June 2006, and the 
Veteran filed a notice of disagreement indicating that she 
injured her right ankle during basic training.  In her 
substantive appeal, the Veteran contended that she did not have 
the current ankle injury prior to military service, rather she 
asserted that her ankle began swelling in service and had been 
swollen ever since.  In a May 2008 statement, the Veteran 
reiterated that "I do not have a right ankle fracture and have 
not had a right ankle fracture since age 12," and that she was 
seeking service connection for the current tissue swelling. 

Given the Veteran's contentions that she currently has tissue 
swelling as a result of an injury during basic training, and the 
fact that service treatment records document treatment of right 
ankle complaints in service, the Veteran was sent for a VA 
examination in April 2008.  The examiner noted the Veteran's 
history of a fractured right ankle at age 12 and her complaints 
in service, as well as her post-service accident.  After 
reviewing the claims file and interviewing the Veteran, the 
examiner indicated that it was his opinion as an orthopedic 
surgeon that if there was aggravation of the Veteran's pre-
existing right ankle disorder during basic training, it was not a 
permanent aggravation.  He added that the Veteran's current 
symptoms and findings, a cyst like swelling without tenderness 
medial and posterior to the tibia, just above the medial 
malleolus, were most likely related to her injuries as a result 
of her motor vehicle accident in 1999.

The Veteran's representative argued that the examiner did not 
provide a sufficient rationale for his opinion.  The Board 
disagrees.  While the examiner did rely on his experience as an 
orthopedic surgeon, he also reviewed the medical records and 
interviewed and examined the Veteran.  After assimilating this 
information, the examiner then found it most probable that the 
Veteran's current ankle condition, manifested by a cyst-like 
swelling, was the result of her motor vehicle accident in 1999.  
The examiner's report reflects that he reviewed the Veteran's 
history, the service treatment records, and post-service records, 
including records beginning in 2002 which described the specific 
swelling present on VA examination as related to a 1999 injury to 
the right lower extremity, and that, after reviewing the history 
and records, the examiner provided the opinion in light of his 
experience as an orthopedic surgeon.  This does in fact represent 
a sufficient rationale for the opinion.

The Board is aware of the Veteran's continued complaints, but as 
discussed, to the extent that her contentions indicate that she 
did not have an ankle injury prior to service, those contentions 
are not credible.  To the extent that the Veteran contends that 
her current right ankle swelling began in service, those 
statements are inconsistent with the history she provided in 2002 
at the time of specific treatment for the swelling.  Since the 
history provided in 2002 was closer to her service discharge, and 
was provided for purposes of treatment, the board finds those 
statements more credible than the current statements.  The 
statements that the current right ankle swelling has been present 
since service are not credible.

Moreover, the current right ankle tissue swelling, as described 
by the examiner who conducted the VA examination in 2008, is a 
swelling in a specific area.  However, there is no record that 
the Veteran sought post-service treatment of right ankle swelling 
prior to a 1999 motor vehicle accident.  In 2002, when the 
Veteran sought treatment for right ankle swelling, the Veteran 
reported a belief that the right ankle symptoms were linked to a 
1999 post-service motor vehicle accident.  The Veteran did not 
indicate, in 2002, that she had experienced chronic or continuous 
right ankle swelling prior to the 1999 accident.  The 2002 
records are contrary to the Veteran's current statements that she 
believes current right ankle swelling has been chronic and 
continuous since service.  To the extent that the Veteran 
contends that she incurred the current right ankle swelling in 
service, her statements are not credible.

The competent medical evidence demonstrates, by a preponderance, 
that the Veteran incurred a right ankle injury prior to service 
and that the pre-existing injury was not permanently aggravated 
by her military service.  To the extent that the Veteran contends 
that current right ankle swelling is due to an injury sustained 
in service, there is no credible lay evidence to support that 
claim.  The competent medical evidence, include the service 
separation examination, VA clinical records from 1990 through 
2008, and the 2008 VA examination report, are unfavorable to the 
claim.  The evidence establishes by a preponderance that the 
Veteran did not incur a current right ankle disorder manifested 
by swelling in service.  

The preponderance of the evidence is against the claim for 
service connection for a right ankle disorder on any basis, to 
include incurrence or aggravation in service.  The appeal must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

When a Veteran submits a request to reopen a claim, the Veteran 
must be notified of both the reopening criteria and the criteria 
for establishing the underlying claim. See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In the present case, required notice was 
provided by a letter dated in March 2006, which informed the 
Veteran of all the elements required by the Pelegrini II Court as 
stated above.  No discussion of the adequacy of the content of 
this notice is required, since the request to reopen the claim 
has been granted.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

The Board notes that the statements submitted by the Veteran 
during the course of the claim demonstrate that she understand 
the criteria for establishing in-service aggravation of residuals 
of a pre-existing right ankle injury, as shown by her February 
2007 discussion in her substantive appeal and the statement in 
May 2008 reiterating her previous contentions.  

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  VA has obtained service treatment 
records, and private and VA treatment records.  Several lay 
statements were also received from the Veteran.  Additionally, 
the Veteran was offered the opportunity to testify at a hearing 
before the Board, but she declined.  

The Veteran was also provided with a VA examination.  This 
examination was fully adequate as it was rendered after a review 
of the claims file and an interview of the Veteran.  Furthermore, 
the opinion was well-supported and within the scope of the 
examiner's medical training.  Notably, the examiner summarized 
review of the Veteran's service treatment records and summarized 
post-service clinical records spanning the period from the 
Veteran's 1989 service discharge through the date of the 2008 VA 
examination.  

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denial of the Veteran's 
claim, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence has been received, and the Veteran's 
service connection claim for a right ankle disorder is reopened.

Service connection for a right ankle disorder is denied.


____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


